Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2019 has been considered by the examiner.  However, the search report for priority application FR1800733 was not considered as it was not submitted.

Priority
The Applicants’ claim for priority based upon French patent application FR 18 00733 filed on July 11, 2018 is duly noted by the examiner.

Allowable Subject Matter
Claims 6, 7, 8, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Flotte et al. [U.S. Patent Publication 2017/0129621], discloses a plurality of GPS systems being available to an aircraft operator and displayed upon a user interface screen where the operator is allowed to select and click upon the GPS system to be used (paragraphs 0213-0218 and figure 7) and the inoperability of an aircraft function being denoted by the use of a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flotte et al. [U.S. Patent Publication 2017/0129621]

With regard to claim 1, Flotte et al. meets the limitations of:
an aircraft operational state monitoring system comprising an acquisition unit configured to acquire a logic state of a plurality of components of the aircraft, the components belonging to aircraft systems [a plurality of GPS systems being available to an aircraft operator and displayed upon a user interface screen where the operator is allowed to select and click upon the GPS system to be used (paragraphs 0213-0218 and figure 7)]
an operability status determining unit configured to determine an operability status of a plurality of macroscopic functions of the aircraft, each macroscopic function being defined independently of the components and of airplane systems necessary for the performance of the macroscopic function, the operability status being determined based on the logic states of the plurality of components between an operational status and at least one nonoperational status [the inoperability of an aircraft function being denoted by the use of a dotted line under a function (paragraph 0213 and figure 7)]
a display and at least one graphic display manager configured to display, on the display, summary indicators of the operability status of the macroscopic functions of the aircraft [the inoperability of an aircraft function being denoted by the use of a dotted line under a function (paragraph 0213 and figure 7)]


each summary indicator of the operability status of one or several macroscopic functions of the aircraft summarizes the operability status of a group of functional services of the aircraft associated with the macroscopic function [the inoperability of an aircraft function being denoted by the use of a dotted line under a function (paragraph 0213 and figure 7)]

With regard to claim 3, Flotte et al. meets the limitation of:
each summary indicator is configured to be developed by selection by a user, to show the operability status of each functional service of the aircraft associated with the macroscopic function [an operability of an aircraft function being visually conveyed by the lack of a dotted line under an aircraft function (paragraph 0213)]

With regard to claim 4, Flotte et al. meets the limitation of:
the macroscopic functions are chosen from among a macroscopic flight function, a macroscopic navigation function, a macroscopic communication function, a macroscopic surveillance function, a macroscopic comfort function, a macroscopic crew monitoring function, a macroscopic servicing function, a macroscopic maintenance function, and a macroscopic start and stop function [a plurality of GPS systems being available to an aircraft operator and displayed upon a user interface screen where the operator is allowed to select and click upon the GPS system to be used (paragraphs 0213-0218 and figure 7)]

With regard to claim 5, Flotte et al. meets the limitation of:
each summary indicator of the operability status of one or several macroscopic functions of the aircraft is configured to be displayed in a first configuration in the operational status and to be displayed in at least one second configuration in the nonoperational status [an operability of an aircraft function being visually conveyed by the lack of a dotted line under an aircraft function and an operability of an aircraft function being visually conveyed by the lack of a dotted line under an aircraft function (paragraph 0213)]

With regard to claim 9, Flotte et al. meets the limitation of:
the graphic display manager is configured to display, in addition to summary indicators of the operability status of one or several macroscopic functions of the aircraft, a summary block diagram of the operating status of the airplane systems comprising a plurality of airplane systems operating status indicators [an operability of an aircraft function being visually conveyed by the lack of a dotted line under an aircraft function and an operability of an aircraft function being visually conveyed by the lack of a dotted line under an aircraft function (paragraph 0213)]
With regard to claim 10, Flotte et al. meets the limitation of:
each operating status indicator of each of the airplane systems is configured to be developed by selection by a user to show a command and surveillance block diagram of the airplane system [an operability of an aircraft function being visually conveyed by the lack of a dotted line under an aircraft function and an operability of an aircraft function being visually conveyed by the lack of a dotted line under an aircraft function (paragraph 0213)]


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2020/0410876 to Gremmert et al. discloses systems and methods for providing a terrain and runway alerting service over a secured link.
U.S. Patent Publication 2017/0113810 to Saptharishi et al. discloses aircraft systems and methods with wearable device alerts.
U.S. Patent Publication 2006/0155425 to Howlett et al. discloses a maintenance system for an equipment set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689